Order, Supreme Court, New York County (Harold Tompkins, J.), entered September 8, 1995, which denied plaintiff’s motion for summary judgment, granted defendants’ motion for summary judgment dismissing the complaint, and awarded costs of $5,000 to each defendant, unanimously affirmed, with costs.
Plaintiff was unequivocally discharged as trial counsel in a negligence action by the attorney of record, defendant Sandvoss, on November 17, 1987, and any cause of action he might have had for breach of contract accrued on that date (see, ElyCruikshank Co. v Bank of Montreal, 81 NY2d 399, 402-403). Therefore, the instant action, commenced on April 11, 1994, was untimely (CPLR 213). It is clear from the papers submitted on the cross motions for summary judgment that plaintiff was discharged for cause, so he was not entitled to any recovery under his retainer agreement. Plaintiff never had any contractual agreement with defendant Broder whereby Broder was obligated to pay plaintiff anything, and plaintiff’s commencement of a breach of contract action against Broder was patently without foundation. Plaintiff’s arguments and conduct throughout the course of this litigation were clearly frivolous, and required the expenditure of attorneys’ fees by defendants far in excess of the amounts awarded to them pursuant to 22 NYCRR 130-1.1. The award of costs was accordingly fully justified. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.